Citation Nr: 1328497	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2010 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that denied service 
connection for bilateral hearing loss, hypertension, and 
erectile dysfunction.  The Veteran filed a Notice of 
Disagreement for the issue of hearing loss in August 2010, 
and a Notice of Disagreement for the issues of hypertension 
and erectile dysfunction in October 2010.  The RO furnished 
the Veteran Statements of the Case in January 2011, and the 
Veteran filed a Substantive Appeal (VA Form 9) for all 
issues in February 2011.

In August 2011, the Veteran testified before the Board at a 
video conference hearing.  A transcript of this hearing is 
included in the claims file.  

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic (Virtual VA) claims file 
associated with the Veteran's claims.  A review of the 
documents in such file reveals that they are either 
duplicative of the evidence in the paper claims file or are 
irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss does not 
constitute a presently existing disability within the 
standards established by 38 C.F.R. § 3.385.

2.  There is no clear and unmistakable evidence that the 
Veteran has a preexisting hypertension disability.  
Hypertension was not shown in service or for many years 
thereafter, and the most probative evidence fails to link 
the Veteran's current hypertension to service.  

3.  Erectile dysfunction was not shown in service, and the 
most probative evidence fails to link the Veteran's current 
erectile dysfunction to service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
precluded by law.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.385 (2012); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The criteria for establishing service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 
3.306, 3.307, 3.309 (2012).  

3.  The criteria for establishing service connection for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2012).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2010 letter issued prior to the decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the 
claims for service connection (including on a secondary 
basis), as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The March 2010 letter also advised 
the Veteran of how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA and private medical 
records, a VA examination report, and hearing testimony.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument, including testimony at a Board hearing.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2012).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss or hypertension become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2012).

In order to prove service connection, there must be 
competent, credible evidence of (1) a current disability, 
(2) in-service incurrence or aggravation of an injury or 
disease, and (3) a nexus, or link, between the current 
disability and the in-service disease or injury.  See, e.g., 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond 
v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.

The Veteran asserts service connection for bilateral hearing 
loss on the basis that he developed the condition due to in-
service, non-combat-related acoustic trauma.  The Veteran's 
DD-214 indicates that his military occupational specialty 
was that of an aircraft maintenance specialist and that he 
was exposed to the noise of jet engines with hearing 
protection.  The Board notes that noise exposure is 
consistent with the duties and circumstances of working with 
aircraft.  As such, the Board concedes the occurrence of the 
in-service acoustic trauma.

The Veteran's June 1968 pre-enlistment examination reflects 
that his hearing was within normal limits.  Audiometric 
testing at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
15

In a March 1970 service treatment report, the Veteran 
complained of difficulty hearing out of his left ear.  

On separation examination in September 1972, the Veteran did 
not indicate that he experienced any hearing loss on the 
September 1972 report of medical history.  Audiometric 
testing at that time revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
10
10
10

The relevant post-service medical evidence consists only of 
a May 2010 VA examination.  The Veteran complained that he 
had experienced a decrease in hearing, which he noticed 
because he had to ask people to repeat themselves.  He 
reported a history of military noise exposure to jet engines 
for which hearing protection was used most of the time.  He 
indicated that he had occasional occupational noise exposure 
while working on the grounds of the Newington VA Medical 
Center with lawnmowers.  Audiometric testing at that time 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
5
5
10
20
35
  
The examiner found that the Veteran had hearing within 
normal limits at 500 Hz to 3000 Hz, followed by a mild 
sensorineural hearing loss at 4000 Hz in both ears.  She 
opined that the Veteran's current hearing loss was likely 
related to his period of service because of the standard 
hearing threshold shifts that were noted in his file.  

Although the Veteran's service treatment records demonstrate 
that his audiometric findings shifted from the time of his 
enlistment examination to the time of his separation from 
service, his hearing was still within normal limits on 
audiometric testing at separation from service.  
Nevertheless, as noted above, service connection is not 
precluded where hearing is within normal limits on 
audiometric testing at separation, provided that the Veteran 
submits evidence of a current disability that is causally 
related to service.  Hensley, 5 Vet. App. at 160.

In this case, the Board acknowledges that the May 2010 VA 
examiner determined that the Veteran had mild bilateral 
sensorineural hearing loss at 4000 Hz that was likely 
related to his period of service.  However, despite the VA 
examiner's positive nexus opinion with regards to the 
Veteran's hearing loss at 4000 Hz, the evidence shows that 
the Veteran has bilateral hearing loss at 4000 Hz only, and 
current audiometric findings do not show a severity of 
bilateral hearing loss that meets VA requirements for a 
disability under 38 C.F.R. § 3.385.  The Board notes that 
"[a]lthough [38 C.F.R. § 3.385] speaks in terms of service 
connection', it operates to establish when a measured 
hearing loss is (or, more accurately, is not) a 'disability' 
for which compensation may be paid, provided that the 
requirements for service connection are otherwise met."  
Hensley, 5 Vet. App. at 159.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disabilities there 
can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328,1332 (1997) (38 U.S.C.A. § 1131 requires existence of 
present disability for VA compensation purposes); 
38 U.S.C.A. § 1110 (to the same effect); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

Here, although the Veteran has some hearing loss at 4000 Hz, 
he is not shown to have a bilateral hearing "disability" as 
defined for VA service connection purposes under 38 C.F.R. § 
3.385.  Further, the Board notes that the Veteran has not 
informed VA that his bilateral hearing loss has worsened 
since his May 2010 VA examination to a degree where the 
criteria of 38 C.F.R. § 3.385 would be met. 

Under the standards established by 38 C.F.R. § 3.385, the 
record evidence does not indicate a hearing "disability" 
during service or at separation.  Moreover, unlike the facts 
in Hensley, the results of the May 2010 VA audiological 
examination in the instant case are insufficient to 
establish that a bilateral hearing "disability" is indicated 
at present.  But see, e.g., Hensley, 5 Vet. App. at 157, 
164.

Thus, since section 3.385, as relevant here, prohibits a 
finding of a hearing disability, where the requisite hearing 
status is not met, Hensley, 5 Vet. App. at 160, it is 
therefore apparent that the Veteran's bilateral hearing loss 
(as documented in the May 2010 VA audiological report) does 
not constitute a "presently existing disability," for which 
service connection may be granted.  See Degmetich v. Brown, 
supra.  As a consequence, in a case such as this one, where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Veteran's claim of service connection for bilateral 
hearing loss is denied.


Hypertension

The Veteran contends that he had hypertension that 
preexisted his period of service.  Specifically, he reported 
at his August 2011 video conference hearing that during his 
entrance examination, the physicians informed him that they 
believed he had high blood pressure and would not clear him 
for enlistment.  The Veteran was cleared for enlistment only 
after he obtained normal blood pressure readings 5 times in 
the morning and 5 times in the afternoon.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 
C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

At the Veteran's June 1968 enlistment examination, the 
Veteran's blood pressure reading was noted to be 132/76.  He 
had an additional 3 day blood pressure reading check in 
which his blood pressure was noted to be 130/74, 132/76, 
132/70, 134/70, 134/72, and 132/72.  On separation 
examination in September 1972, the Veteran reported that he 
had high blood pressure.  However, he was not found to have 
hypertension.  His blood pressure reading was 130/72.  

Private medical records dated from March 2005 to January 
2010 show that the Veteran received intermittent treatment 
for hypertension.  A February 2010 letter from a private 
physician indicates that the Veteran had been diagnosed with 
hypertension since March 2005.  The physician noted that the 
Veteran was taking medication for his hypertension.  

The Veteran also submitted a log of elevated blood pressure 
readings that were dated from November 2004 to February 
2006.  

In an October 2010 letter, a private physician noted the 
Veteran's report that as a young man, he had received a 
questionable diagnosis of hypertension.  The Veteran 
indicated that his blood pressure had always vacillated 
between high and normal.  He stated that he had only 
recently begun therapy for his hypertension, although he 
maintained that this abnormality had been detected prior to 
his period of service.  

The Veteran testified before the Board at a video conference 
hearing in August 2011.  Testimony revealed, in pertinent 
part, that the Veteran did not remember having elevated 
blood pressure in service.  The Veteran testified that he 
had first started receiving treatment for hypertension 3 or 
4 years previously.       

The initial determination is whether the Veteran's 
hypertension was present prior to service.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) 
(2012).  

In cases where the disease or injury at issue is not noted 
on the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent 
opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  

In this case, the evidence of record does not show that the 
Veteran had a diagnosis of hypertension (140 systolic and 90 
diastolic) upon entry into service.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2012).  Therefore, the Board 
finds that the presumption of soundness attaches with 
respect to this portion of the claim.  See 38 U.S.C.A. § 
1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
Thus, the burden is on VA to rebut the presumption by clear 
and unmistakable evidence that hypertension was both 
preexisting and not aggravated by service.  

Based on the medical evidence set forth above, and based on 
the Veteran's statements, the Board does not find that there 
is clear and unmistakable evidence that the Veteran had a 
hypertensive condition that preexisted service.  The Veteran 
testified at his August 2011 hearing and reported to his 
October 2010 private physician that he had suffered from 
high blood pressure prior to service.  The Veteran alleges 
that his pre-service hypertension almost prevented him from 
being able to enlist in service.  The Board notes that 
hypertension falls outside the realm of common knowledge of 
a lay person, and therefore, the Veteran is not competent to 
provide a diagnosis of pre-service hypertension.  See Kahana 
v. Shinseki, 24 Vet. App. 428; Jandreau v. Nicholson, 492 
F.3d 1372.  Additionally, the Veteran's June 1968 enlistment 
examination did not note that the Veteran had any pre-
service history of high blood pressure.  The Veteran's blood 
pressure reading was found to be 132/76 on examination, and 
an additional 3 day blood pressure reading check revealed 
blood pressure readings of 130/74, 132/76, 132/70, 134/70, 
134/72, and 132/72.  Given that there is conflicting 
evidence as to whether the Veteran had a preexisting 
hypertensive disability, the Board finds that the medical 
record does not show clearly and unmistakably that 
hypertension existed prior to service.

As the Board has not found that there is clear and 
unmistakable evidence that the Veteran had hypertension that 
existed prior to service, the presumption of soundness has 
not been rebutted, and the Veteran's claim essentially 
becomes one for service connection based on service 
incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 
1094-96 (holding that where the presumption of soundness is 
not rebutted, a claim for service connection based on 
aggravation is converted into a claim for service connection 
based on service incurrence).  

With regard to service connection for hypertension on a 
direct basis, the Board reiterates that the Veteran's 
service treatment records are negative for any complaints, 
diagnosis, or treatment of hypertension.  In addition, 
hypertension was not shown to a compensable degree within 
one year following his discharge from service.  Indeed, at 
his August 2011 hearing, the Veteran acknowledged that he 
did not have high blood pressure when he was in service and 
that he only began receiving treatment for hypertension 3 or 
4 years previously.  Additionally, at no time did any 
treating provider relate the Veteran's hypertension to his 
period of service.   

The Board also notes that the Veteran does not contend, and 
the evidence does not show, that he was diagnosed with 
hypertension in service, or that blood pressure readings 
consistent with a diagnosis of hypertension (140 systolic 
and 90 diastolic) were noted in service.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  Additionally, there 
is no evidence suggesting the disorder arose during the year 
following discharge from service.  Indeed, the first 
objective post-service evidence of a diagnosis of 
hypertension is in March 2005, which is approximately 33 
years after the Veteran's period of service.  As 
hypertension was not shown for many years after the 
Veteran's period of service, this weighs against a claim 
that it was related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board notes that the Veteran has been diagnosed with 
hypertension, which is a condition explicitly recognized as 
chronic under 38 C.F.R. § 3.309(a) (2012).  Service 
connection based on a continuity of symptomatology can be 
warranted under 38 C.F.R. § 3.303(b) (2012) for chronic 
diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  However, in this case, the Veteran has not asserted 
having hypertension in service, nor has he asserted a 
continuity of symptomatology after discharge.  Indeed the 
Veteran reported at his August 2011 hearing that that he had 
only began receiving treatment for hypertension 3 or 4 years 
previously.  Moreover, the objective evidence of record does 
not show that the Veteran has continuously had hypertension 
since discharge from service.  Therefore, the Board finds 
that service connection for hypertension based on a theory 
of continuity of symptomatology is not warranted.    

The Board notes that lay persons are competent to provide 
opinions on some medical issues.  See Kahana v. Shinseki, 24 
Vet. App. 428, 435 (2011).  However, hypertension falls 
outside the realm of common knowledge of a lay person.  
Thus, while the Veteran can competently report symptoms of 
dizziness, an actual diagnosis of hypertension requires 
objective testing to diagnose, and can have many causes.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in 
service or following service are in any way related to his 
current hypertension requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, 
he is not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition he is currently diagnosed with.").  To the extent 
that the Veteran himself believes that his current 
hypertension is due to service, as a lay person, he is not 
shown to possess any specialized training in the medical 
field.  The Veteran's opinion as to the etiology of his 
current hypertension is not competent medical evidence, as 
such question requires medical expertise to determine.  Id.  
In any event, the Board concludes that the medical evidence 
is of greater probative value than the lay contentions of 
the Veteran.  

The Board notes that the RO did not seek a VA medical 
opinion for the claim for service connection.  However, as 
explained above, there is no competent evidence that the 
Veteran's hypertension is related to his period of service.  
Accordingly, a VA examination is not required.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).
 
In sum, the Board finds that the most competent and 
probative evidence indicates that hypertension was not shown 
in service or for many years thereafter, and the most 
probative evidence fails to link the Veteran's current 
hypertension to service.  Accordingly, service connection 
for hypertension is not warranted on any basis.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is due to 
his period of service, specifically to treatment for 
gonorrhea.  Alternatively, he alleges that his erectile 
dysfunction is secondary to his hypertension.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2012).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310 (2012); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records are negative for any complaints, 
diagnosis, or treatment for erectile dysfunction.  The 
service treatment records do confirm that the Veteran 
received treatment for gonorrhea in December 1970, January 
1971, and February 1971.  On separation examination in 
September 1972, the Veteran made no genitourinary 
complaints, and his genitourinary system was found to be 
normal.  

Private medical records dated from March 2005 to January 
2010 show that the Veteran received intermittent treatment 
for erectile dysfunction.  

In an October 2010 letter, the Veteran's private urologist 
stated that the Veteran had previously been treated by two 
other urologists, one over 30 years ago, who had since 
retired.  The urologist noted that the Veteran had 
contracted gonorrhea in service and found that this had been 
treated with penicillin without any lasting ill effects.  
Sometime after returning from service, the Veteran began 
noticing that his erections were less firm and somewhat 
transient.  The problem was initially felt to be largely 
psychological, and the Veteran was referred to a 
psychologist.  However, the Veteran witnessed no improvement 
after 12 weeks of counseling.  The Veteran admitted that he 
had been drinking beer at the time.  The urologist reported 
that more recently in June 1996, a duplex sonogram indicated 
that the etiology of the Veteran's erectile dysfunction was 
hypogonadism, and the Veteran was treated with testosterone 
replacement and antidepressant.  Currently, the Veteran was 
being treated with Cialis, which had been highly effective.  
The urologist determined that the Veteran had had 
longstanding erectile dysfunction, which had been responding 
well to oral therapy.  He explained that erectile 
dysfunction was often multifactorial and included 
hypogonadism and hypertension.  He reported that alcoholism 
could also contribute to erectile dysfunction and that there 
was also often a huge psychological component to erectile 
dysfunction.  

The Veteran testified before the Board at an August 2011 
video conference hearing.  Testimony revealed, in pertinent 
part, that the Veteran's erectile dysfunction began in 1972 
or 1973 shortly after he was discharged from service.  The 
Veteran testified that he began seeing an urologist in 1974 
or 1975.  He reported that he was only achieving a partial 
erection at that time.  He stated that he did not have 
erectile dysfunction in service.  He maintained that he 
contracted gonorrhea twice during his period of service and 
received penicillin to treat it.  He indicated that no 
doctor had ever told him that his erectile dysfunction was a 
result of sexually transmitted diseases, and that no doctor 
had been able to give him a definite answer as to why he was 
having the problem.  He reported that throughout the years, 
he had received testosterone injections, referred to a 
psychologist, received penile injections with an ultrasound, 
and been prescribed Cialis.  

The Board reiterates that the Veteran's service treatment 
records are negative for any complaints, diagnosis, or 
treatment of erectile dysfunction.  In addition, the Veteran 
does not contend that he had erectile dysfunction during 
service.  Indeed, at his August 2011 hearing, the Veteran 
acknowledged that he did not have erectile dysfunction when 
he was in service. 

Additionally, at no time did any treating provider relate 
the Veteran's erectile dysfunction to his period of service, 
to include his treatment for gonorrhea.  Instead, the 
October 2010 private urologist found that the Veteran's in-
service gonorrhea had been treated with penicillin without 
any lasting ill effects.  He explained that hypertension was 
often multifactorial and included hypogonadism and 
hypertension.  He also indicated that alcoholism could 
contribute to erectile dysfunction and that erectile 
dysfunction had a huge psychological component.   

The Board notes that the Veteran has reported that he 
continuously received treatment for erectile dysfunction 
since his discharge from service.  Indeed, the Veteran 
submitted several statements explaining that he had been 
unable to obtain many of his private treatment records 
relating to erectile dysfunction because the physicians were 
retired or deceased, and the medical records were therefore 
no longer available.  However, erectile dysfunction is not a 
condition explicitly recognized as chronic under 38 C.F.R. § 
3.309(a) (2012).  Service connection based on a continuity 
of symptomatology can be warranted under 38 C.F.R. § 
3.303(b) (2012) only for the chronic diseases listed under 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  Therefore, the Board finds that service 
connection for erectile dysfunction based on a theory of 
continuity of symptomatology is not warranted.    

The Board acknowledges the Veteran's argument that his 
erectile dysfunction is due to or aggravated by his 
hypertension.  However, in the Board's decision herein, 
service connection for hypertension has been denied.  
Therefore, consideration of a claim for service connection 
for erectile dysfunction that is secondary to 
service-connected hypertension is not warranted because the 
Veteran's hypertension is not a service-connected 
disability.  

The Board notes that lay persons are competent to provide 
opinions on some medical issues.  See Kahana v. Shinseki, 24 
Vet. App. 428, 435 (2011).  However, erectile dysfunction 
falls outside the realm of common knowledge of a lay person.  
Thus, while the Veteran can competently report symptoms of 
less firmness, an actual confirmed and chronic diagnosis of 
erectile dysfunction requires objective testing to diagnose, 
and can have many causes.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in 
service or following service are in any way related to his 
current erectile dysfunction requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, 
he is not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition he is currently diagnosed with.").  To the extent 
that the Veteran himself believes that his current erectile 
dysfunction is due to service, as a lay person, he is not 
shown to possess any specialized training in the medical 
field.  The Veteran's opinion as to the etiology of his 
current erectile dysfunction is not competent medical 
evidence, as such question requires medical expertise to 
determine.  Id.  In any event, the Board concludes that the 
medical evidence is of greater probative value than the lay 
contentions of the Veteran.  

The Board notes that the RO did not seek a VA medical 
opinion for the claim for service connection.  However, as 
explained above, there is no competent evidence that the 
Veteran's erectile dysfunction is related to his period of 
service.  Accordingly, a VA examination is not required.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 
18 Vet. App. 512 (2004).
 
In sum, the Board finds that the most competent and 
probative evidence indicates that erectile dysfunction was 
not shown in service, and the most probative evidence fails 
to link the Veteran's current erectile dysfunction to 
service.  Accordingly, service connection for erectile 
dysfunction is not warranted on any basis.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hypertension is 
denied.  

Entitlement to service connection for erectile dysfunction 
is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


